Citation Nr: 0737232	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and September 2006 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a Board hearing at the RO (Travel 
Board) in August 2007.  A transcript of this hearing was 
prepared and associated with the claims file  During this 
hearing, additional evidence was received from the veteran 
with a written waiver of preliminary RO review.

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The November 2005 VCAA notice 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the November 2005 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the November 2005 letter was sent to the appellant 
prior to the September 2006 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided a November 
2005 VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claim for an 
increased rating for PTSD.  The veteran has also been 
provided with a March 2007 notice of the types of evidence 
necessary to establish an effective date for an award.  As 
the claim for an increased rating is being denied, any 
deficiency in the timeliness of the notice as to the 
effective date element is moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a VA examination in July 2006, 
and no further VA examination is necessary.  In addition, the 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

VA treatment records reflect that in June 2005, the veteran 
was seen for a scheduled medication review.  The veteran 
reported that his medication was effective and that it kept 
him under control.  It was noted that he appeared casually 
dressed, appropriate for the season with good hygiene.  His 
mood was described as slightly dysphoric, and his affect was 
deemed congruent.  It was observed that his speech was 
relevant and coherent with rate and tone.  The veteran denied 
suicidal and homicidal ideation.  It was noted that there 
were no delusions or gross psychosis noted.  

The veteran was seen by his social worker in August 2005.  
The veteran revealed that his method of coping with his 
symptoms were to avoid thoughts, triggers, etc. that evoked 
reminders of the war.  It was noted that he secured a job 
working part-time to keep busy and had no complaints.  The 
veteran stated that his mood and anxiety were tolerable with 
no thoughts of suicide/homicide, and no psychosis reported.  
It was observed that the veteran was cooperative, oriented, 
casually dressed, and well-groomed.  It was further observed 
that his mood and affect were appropriate and that there was 
no overt evidence of thought disturbance.  

In September 2005, the veteran reported for scheduled 
medication review.   The veteran reported that he had a real 
bad temper and that he forced himself to do things, but 
essentially did not have any interest in anything.  He 
reported nihilistic thoughts at times.  Again, the veteran 
appeared casually dressed, appropriate for the season with 
good hygiene.  Mood was described as slightly dysphonic with 
affect that was congruent.  Speech was noted as relevant and 
coherent with rate and tone.  The veteran denied suicidal 
ideation and homicidal ideation.  It was noted that there 
were no delusions or gross psychosis.       

VA medical records also show that he was seen again on two 
occasions in December 2005.  In the first visit, the veteran 
reported that believed that medication moderated his 
symptoms.  He also reported feeling depressed and that he was 
unable to return to work because his heart was not in it.  
The veteran further reported continuing to be bothered by the 
current war in the Middle East; as a coping mechanism with 
his PTSD symptoms, he avoided thoughts, triggers, etc. that 
evoked reminders of the war, and continued to remain "busy" 
with chores.  He felt his mood and anxiety were tolerable.  
At his second visit, the veteran reported that his medication 
moderated his symptoms and that he continued to avoid media 
converge of the current war.  On both occasions, the social 
worker noted that the veteran was cooperative, oriented, 
causally dressed, well-groomed, mood and affect were 
appropriate to the subject, and there was no overt evidence 
of thought disturbance and no homicidal/suicidal ideation at 
the time.  

When the veteran was seen by a VA physician in January 2006, 
the veteran reported doing well with medications that kept 
him calm and his temper down.  He reported still having 
flashbacks and dreams, but reported that he could handle it.  
The veteran was described as having good eye contact and 
verbal ability.  He was further described as being 
cooperative, alert, and oriented to place, person and time.  
It was noted that the veteran had normal psychomotor activity 
and there was no evidence of paranoia or perceptual 
disturbances.  His mood was described as calm, and his affect 
was deemed appropriate.  Speech was noted as goal directed.  
The veteran denied suicidal and homicidal ideation.  His 
insight was deemed fair.  

Again, when he saw his social worker in March 2006, May 2006, 
and June 2006, the social worker noted that the veteran was 
cooperative, oriented, causally dressed, well-groomed, mood 
and affect were appropriate to the subject, and there was no 
overt evidence of thought disturbance and no 
homicidal/suicidal ideation at the time.  It was noted in May 
2006 that the veteran had secured part-time employment, but 
worked full time with 40 hour weeks.  His job occupied his 
time and thinking.  The veteran reported difficulty 
tolerating his co-workers.  He also reported difficulty with 
hypervigilance, but was making an effort to manage it.  And 
he reported making great efforts to avoid reminders of 
military experience/combat, which had been an issue at work.    

The veteran was afforded a VA examination in July 2006.  The 
veteran stated that since retiring, he had been working part-
time as a "handyman" in his neighborhood doing plumbing, 
electrical work, and carpentry work.  Since April 2006, he 
had been working part-time in the maintenance department at 
the county school board and denied any problems at his place 
of employment.  He stated that he continued to enjoy outdoor 
activities-fishing, hunting, and biking.  He was still 
married with his wife after 37 years and stated that he got 
along "fine" with her.  The examination report revealed 
that the veteran continued to have Vietnam-related dreams 
twice a month.  The veteran avoided talking about Vietnam and 
avoided activities related to his military experience.  He 
seldom watched the news to avoid hearing about Iraq or the 
war in general.  He admitted being easily startled by 
unexpected loud noises or even if someone walked behind him.  
He complained of being easily irritated, and tried to stay 
away from arguments knowing his temper.  The veteran stated 
that he slept between 6 to 8 hours per night.  The examiner 
noted that the veteran casually dressed, well-groomed 
presenting with no involuntary movements.  The veteran was 
observed as alert and oriented to time, place and person as 
well as to his current condition.  His speech was deemed 
spontaneous and relevant with normal rhythm and volume.  His 
mood was described as "decent" and his affect was likely 
constricted.  The veteran denied suicidal and/or homicidal 
thoughts.  The examiner noted that the veteran's thought 
process was goal-oriented and logically organized without any 
loosening of association or flight of ideas.  The veteran 
denied any hallucinations or over-valued ides.  It was 
additionally noted that the veteran's insight into his 
condition and had demonstrated good judgment.  His GAF score 
was 65.    
 
The veteran was seen again in September 2006 by his social 
worker who noted that his mood appeared increasingly 
depressed.  The veteran stated that he was becoming 
increasingly intolerant of others, especially at work.  He 
stated that most any work environment was difficult for him 
at the time.  He managed his anxiety and anger by removing 
himself from his situation.  The veteran reported being 
hypervigilant making efforts to manage it.  Again, it was 
noted that veteran was cooperative, oriented, causally 
dressed, well-groomed, mood and affect were appropriate to 
the subject, and there was no overt evidence of thought 
disturbance and no homicidal/suicidal ideation at the time.  

In September 2006, he was seen by a VA psychiatrist.  It was 
noted that initial symptoms of agitation, irritability, anger 
and hostility had shown no improvement.  It was noted that he 
remained angry, and that his insight and judgment showed no 
basic changes.  The veteran was deemed cooperative and calm.  
His stream of thinking was described as organized.  His mood 
was deemed dysthymic.  The physician noted that his affect 
was inappropriate, memory was intact, and the veteran was 
fully well-oriented to the three spheres.  It was further 
noted that the veteran denied suicidal or homicidal 
ideations.  It was additionally noted that no aggressive 
behavioral tendencies could be elicited.     

In November 2006, his social worker noted that the veteran 
assured that he continued to cope with the stress of work 
regardless of the environment.  The social worker again 
observed that the veteran was cooperative, oriented, causally 
dressed, well-groomed, mood and affect were appropriate to 
the subject, and there was no overt evidence of thought 
disturbance and no homicidal/suicidal ideation at the time.  

In February 2007, the veteran reported that he was doing ok, 
but still had anxiety throughout the day.  He stated that his 
medication helped, but he still got irritable and that some 
co-workers affected his irritability.  He reported having 
nightmares a couple of times a week, and found himself having 
recollections during the day that were prompted by 
television, news, sounds, etc.  The veteran stated that it 
never ended, and would never go away.  It was observed that 
the veteran's affect was flat and serious, and that this mood 
was anxious, depressed, and pleasant.  His thoughts were 
deemed organized and there was no psychosis and no flight of 
ideas observed.  It was noted that the veteran answered 
questions, but was reluctant to openly share much.  The 
veteran's behavior was described as antsy with fidgeting.  
Hypervigilance was noted with the veteran watching the door.  
His GAF score was 53.  

After having reviewed the record, the Board concludes that 
the preponderance of the evidence is against entitlement to a 
rating in excess of the currently assigned 50 percent.  In 
this regard, the Board notes that the current 50 percent 
rating already contemplates significant occupational and 
social impairment.  Although the veteran voiced thoughts of 
suicide at his August 2007 hearing, the medical evidence of 
record shows that he has consistently and repeatedly denied 
suicidal ideation during examination.  Additionally, there is 
no evidence of obsessional rituals, and the veteran's speech 
has not been described as intermittently illogical, obscure, 
or irrelevant.  Although the medical records reflect panic 
attacks and depression, such symptoms are contemplated by the 
50 percent rating, and there is no evidence of near-
continuous panic affecting the ability to function 
independently, appropriately and effectively.  There is 
likewise no showing of spatial disorientation.  

In addition, although the veteran has reported being employed 
only part-time in the past, he testified recently that he had 
been working over 40 hours a week for the last year and a 
half.  Further, even though the veteran testified at his 
August 2007 hearing that there were changes in his hygiene-
dressing "awful," shaving only once or twice per week-the 
Board notes that his personal hygiene has repeatedly been 
deemed good and he has been routinely described as well-
groomed by medical professionals and his social worker.  The 
veteran also testified that he had no impulse control, but 
there is no evidence that it is manifested by violence, and 
he acknowledged that he removed himself from situations in 
which he experienced blow-ups before they have gotten 
physical.  During his hearing, the veteran also testified 
that he frequently helped his neighbors with maintenance with 
no blow-ups or arguments with them. 

The Board believes that the totality of the evidence also 
shows that although the PTSD has certainly resulted in 
difficulty with social relationships, it has not resulted in 
an inability to establish and maintain effective 
relationships as contemplated for  a 70 percent rating.  As 
noted in his July 2006 VA examination, the veteran reported 
that he and his wife were still married after 37 years and 
got along "fine" with her.  Further, he was working a 40 to 
60 hour weeks and helped his neighbors with maintenance 
issues.  

The Board has also considered the GAF scores reported by 
medical examiners.  As previously noted, GAF scores are 
intended to reflect the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  A review of the medical reports shows that 
the GAF scores in this case have decreased from 65 to 53.  
Albeit the scores reflect symptomatology that has increased 
from the mild to moderate range, this still does not warrant 
a rating in excess of 50 percent.  

In short, the Board concludes that the greater weight of 
evidence does not establish that his PTSD is meets the 
criteria for a rating in excess of 50 percent.  The Board's 
findings should not be viewed as implying that the veteran's 
PTSD impairment is not significant as his disability has 
clearly detrimentally impacted his social and occupational 
capabilities.  However, the Board believes that the currently 
assigned 50 percent rating accurately reflects the degree of 
impairment.  For these reasons, the benefit sought on appeal 
is denied.. 


ORDER

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
is denied.  


REMAND

At his August 2007 hearing, the veteran testified that the 
severity of his hearing has increased since his last VA 
examination.  In other words, his hearing has worsened.  

The Board recognizes that VA is obliged to afford a veteran 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  In addition, the veteran is competent to provide an 
opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the veteran should be scheduled for another VA 
examination to ascertain the severity of his hearing loss 
before the Board can properly proceed in adjudicating the 
claim.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to ascertain the 
severity of his service-connected 
bilateral hearing loss.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record and 
determine if the claim can be granted.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


